      Case 4:18-cv-04677 Document 12-1 Filed on 07/09/19 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

EVA BAJJALI                                      §
     Plaintiff,                                  §
                                                 §
v.                                               §        CIVIL ACTION NO. 4:18-cv-4677
                                                 §
NATIONWIDE GENERAL                               §
INSURANCE COMPANY                                §
     Defendant.                                  §

     ORDER GRANTING AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        Came to be considered the Agreed Stipulation of Dismissal with Prejudice urged by

Plaintiff Eva Bajjali and Defendant Nationwide General Insurance Company. The Court, having

read the Agreed Stipulation, is of the opinion that the Stipulation should be, and hereby is,

GRANTED.

        IT IS THEREFORE ORDERED that all claims made in this lawsuit are hereby dismissed

with prejudice, with each party to bear its own costs.

               Signed this _____ day of _________________, 2019.



                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                             1
